DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2 and 8- 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gammie et al. (US Pub. No. 2014/0114404 A1).  Gammie is cited in the IDS filed 12/11/20.
Regarding claim 1, Gammie discloses a method, comprising: 
advancing an elongate tube (78) (Figs. 5- 6a, 7) to a target implantation site (Fig. 5) (P. [0063] - - a suitable instrument 75 is then introduced into the ventricle 14 of the heart and advanced in such a manner so as to contact one or more cardiac tissues (for instance, a leaflet, an annulus, a cord, a papillary muscle, or the like) that are in need of repair), the elongate tube (78) having a needle (165) (Figs. 7, 10, 12) disposed at least partially therein that has a coiled sutureform (168) (Figs. 12- 14) wrapped around at least a portion thereof (Ps. [0029], [0036], [0071] - - a method included in Fig. 5, in which elongated tube with balloon distal end abuts cardiac tissue, has a slotted needle 165 wrapped with PTFE suture extended therethrough); 
contacting a distal end of the elongate tube (88) (Fig. 7) to a target tissue (52) (Figs. 2- 3, 9(c)- 9(d), 12(b)- 12(g), 18- 22) (P. [0066]); 
projecting a tip of the needle (165) from the distal end of the elongate tube (88) (See Fig. 7) to pierce through the target tissue (52) such that the tip of the needle (165) and at least a portion of the coiled sutureform (168) project through the target tissue (See Fig. 12(c)) (P. [0072]) (It is noted that the text appears to have typographical errors appearing to interchange figures 9 and 12);
advancing a pusher device (177) (Figs. 11- 12) within the elongate tube (78) and over the needle (165) to push the at least a portion of the coiled sutureform (168) off of the tip of the needle (165) (See Figs. 12(a) – 12(d)) (P. [0072]); and 
proximally pulling one or more suture tails associated with the coiled sutureform (168) to form the coiled sutureform (168) into a knot (180) (Figs. 12- 14) on a distal side of the target tissue (52) (See Figs. 12(e)- 12(g)) (Ps. [0072]- [0073] - - a withdrawal force applied to the ends of the suture 168 resulting in the transformation of the tightly wrapped coil of the suture 168 into a bulky knot 180).
Regarding claim 2, Gammie further discloses wherein: the target implantation site is a ventricle of a heart; and the target tissue is a heart valve leaflet of the heart (P. [0063] - - a suitable instrument 75 is then introduced into the ventricle 14 of the heart and advanced in such a manner so as to contact one or more cardiac tissues (for instance, a leaflet, an annulus, a cord, a papillary muscle, or the like).
Regarding claim 8, Gammie further discloses wherein at least one of the one or more suture tails extends through a lumen of the needle (165) (See Fig. 12(b)).
Regarding claim 9, Gammie further discloses wherein said proximally pulling the one or more suture tails approximates a distal end of the coiled sutureform (168) to a proximal end of the coiled sutureform (168) (See Figs. 12(a)- 12(g) (P. [0072] - - a withdrawal force applied to the ends of the suture 168 resulting in the transformation of the tightly wrapped coil of the suture 168 into a bulky knot 180; it is noted that the longitudinal sutureform (168) turns into a shorter and wider bulky knot (180) wherein the ends are approximated).
Regarding claim 10, Gammie further discloses wherein said proximally pulling the one or more suture tails causes the coiled sutureform (168) to bunch up against a distal end of the pusher device (177) (See Figs. 12(d)- 12(e)) (P. [0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammie et al. (US Pub. No. 2014/0114404 A1) in view of Arnett et al. (US Pub. No. 2013/0046319 A1).
Regarding claim 3, Gammie discloses the method of claim 1, Gammie further discloses a handle (87) (Fig. 6a), a trigger as shown in Fig. 5, the elongate tube (78) being connected to inner tube 89 which is configured to slide within the outer tube 91 (See Fig. 6a) (P. [0065]), a needle (165) disposed in the elongate tube (78) (See Fig. 7), the needle (165) being advanceable and retractable to position inside the heart toward the mitral valve (P. [0072]), but Gammie does not expressly disclose
(claims 3, 5, 7) one or more hubs and one or more actuators as claimed.
However, Arnett teaches a suturing medical device in the same field of endeavor (P. [0024]) comprising a needle (116) (Figs. 1- 2b), a trigger (218) (Fig. 1) coupled to the needle (116) for reciprocally translating the needle between a first position and a second predetermined position (P. [0012])
(claim 3) a handle (14) (Fig. 1); one or more hubs (616); and one or more actuators (218) (Fig. 1) configured to axially move the one or more hubs (616) with respect to a longitudinal axis (P. [0043] - - When the trigger 218 is actuated, the rod 610 advances and the needle hub 616 translates with it, which in turn advances the needle 116 in order to puncture tissue 200 at site P1);
(claim 5) wherein said projecting the tip of the needle (116) involves actuating one of the one or more actuators (218) to distally move a needle hub (616) of the one or more hubs that is fixedly coupled to the needle (116) (P. [0042] - -. the needle 116, not shown, extends distally from the needle hub 616).
It would have been obvious to one having ordinary skill in the art to modify the method disclosed by Gammie to include the needle hub taught by Arnett such that the needle hub is configured to axially move with the trigger actuator with respect to an axis of the elongate tube because it would have been within the purview of one having ordinary skill in the art to provide a needle hub since it would have predictably advanced the needle when the trigger is actuated in order to puncture tissue (Arnett - - P. [0043]).
Modified Gammie does not expressly disclose
(claim 7) projecting the tip of the needle a preset distance as claimed.
However, Arnett teaches a suturing medical device in the same field of endeavor (P. [0024]) comprising a needle (116) (Figs. 1- 2b), a trigger (218) (Fig. 1) coupled to the needle (116) for reciprocally translating the needle between a first position and a second predetermined position (P. [0012])
(claim 7) wherein said projecting the tip of the needle (116) involves projecting the tip of the needle (116) a preset distance (612B) (Figs. 1, 4c) that is limited by a stop member (618a) (Figs. 3- 4g) associated with the handle (14) (Ps. [0012], [0048]- [0050]- - the indicator 612 (which may be a part of the gear rack coupled to rod 610) is now in its second state and is visible through the second aperture 612B. (The position of the indicator 612 as shown in FIG. 4c upon full actuation of the trigger 218 is distal of the position of the indicator in FIG. 4d, which shows the indicator in its second state)). 
It would have been obvious to one having ordinary sill in the art to modify the method associated with Gammie to include projecting the tip of the needle a preset distance that is limited by a stop member as taught by Arnett because it would have predictably moved the needle tip the distance required for puncturing tissue and would have beneficially indicated to the user whether the suture was successfully deposited through the tissue along a first side of the defect (Arnett - - P. [0050]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammie et al. (US Pub. No. 2014/0114404 A1) in view of Arnett et al. (US Pub. No. 2013/0046319 A1) as applied to claim 3 above, and further in view of Belhe et al. (US Pub. No. 2005/0121042 A1).
Regarding claim 4, Gammie in view of Arnett disclose the method of claim 3, but Gammie in view of Arnett does not expressly disclose
(claim 4) a suture hub as claimed.
However, Belhe teaches a suturing device method in the same field of endeavor (Title, Abstract) including
(claim 4) a hub of the one or more hubs (162) (Figs. 19- 22) that is fixedly coupled to the one or more suture tails (150) (P. [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method step of proximally pulling one or more suture tails disclosed by Gammie (Gammie - - Ps. [0072]- [0073] - - a withdrawal force applied to the ends of the suture 168) to include a movable suture hub taught by Belhe because it would have predictably stored the extra suture material in the handle (Belhe - - P. [0048]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammie et al. (US Pub. No. 2014/0114404 A1) in view of Arnett et al. (US Pub. No. 2013/0046319 A1) as applied to claim 3 above, and further in view of Ewers et al. (US Pub. No. 2006/0271074 A1).
Regarding claim 6, Gammie in view of Arnett disclose the method of claim 3, but Gammie in view of Arnett does not expressly disclose
(claim 6) a pusher hub as claimed.
However, Ewers teaches a delivery system including 
(claim 6) wherein said advancing the pusher device (294) (Fig. 33B) involves actuating one of the one or more actuators (286) (Figs. 33A- 33B) to distally move a pusher hub (290) (Fig. 33B) of the one or more hubs that is fixedly coupled to the pusher device (294) (Ps. [0131]- [0132]).
It would have been obvious to one having ordinary skill in the art to modify the method disclosed by Gammie to include the pusher hub taught by Ewers because it would have been within the purview of one having ordinary skill in the art to provide a pusher hub since it would have predictably advanced or retracted the pusher device in order to assist in urging the sutureform off the needle (Ewers - - P. [0130]; Gammie - - See Figs. 12(a)- 12(g) P. [0072] - - pusher 177 or hollow guide wire may be provided on the needle 165… needle 165 is withdrawn, but the pusher 177 and suture 168 remain).
Reasons for Allowance
Claims 11- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further advancing the pusher device to form the sutureform into a deployed tissue anchor on a distal side of the target tissue.
The closest cited prior art reference, Gammie et al. (US Pub. No. 2014/0114404 A1) discloses that a withdrawal force applied to the ends of the suture forms the sutureform (168) into a deployed tissue anchor bulky knot 180 (See Figs. 12 (a)- 12(g)) (P. [0072]).  Although Gammie teaches or suggests advancing a pusher device within the shaft and over the needle (165) to push the at least a portion of the sutureform (168) off of the tip of the needle (165) (See Figs. 12(a)- 12(g)), Gammie does not teach or suggest, alone or in combination, the additional method step of further advancing the pusher device to form the sutureform into a deployed tissue anchor on a distal side of the target tissue.  Gammie does not teach or suggest that the movement of the pusher causes the formation and instead teaches that subsequent to the transformation, the needle (165) and pusher (177) remain on a proximal side of the target tissue, are withdrawn proximally and are not further advanced (See Figs. 12(a)- 12(g) (P. [0072]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771